                                          Case 5:17-cv-01027-BLF Document 178 Filed 09/30/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     THEODORE BROOMFIELD, et al.,                     Case No. 17-cv-01027-BLF
                                   8                   Plaintiffs,
                                                                                          ORDER REQUESTING FURTHER
                                   9              v.                                      POST-DISTRIBUTION ACCOUNTING
                                                                                          BY MARCH 1, 2021
                                  10     CRAFT BREW ALLIANCE, INC.,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received Plaintiffs’ notice of post-distribution accounting. ECF 177. Due to

                                  14   the high number of uncashed checks, the Court REQUESTS a further accounting on or before

                                  15   March 1, 2021 that describes the status of the funds and amount actually cashed by class

                                  16   members.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: September 30, 2020

                                  21                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
